Citation Nr: 0948458	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1994 to February 
1997 and from February 2003 to April 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 


FINDING OF FACT

The Veteran's PTSD has been manifested by depression, 
difficulty in adapting to stressful situations, and 
irritability; it has not been manifested by gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting herself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, significant memory loss, or total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for the Veteran's service-connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sough, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
This duty includes assisting with the procurement of relevant 
records, including pertinent treatment records, and providing 
an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Here, the duty to notify was satisfied by a notice letter 
sent to the Veteran in May 2006.  This letter informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the Veteran should provide.  

The VA has also done everything reasonably possible to assist 
the veteran with respect to her claim for benefits, such as 
obtaining medical records, providing the Veteran with a VA 
examination, and the opportunity to testify before the Board.  
Consequently, the duty to notify and assist has been 
satisfied, as to those claims now being finally decided on 
appeal.  This letter also informed the Veteran of how 
effective dates are assigned.  




Increased Rating

The Veteran claimed PTSD as a result of a sexual assault 
during service and her service in Iraq.  Historically, the 
Board notes that the Veteran was originally granted service 
connection for PTSD at a 10 percent evaluation by a September 
1997 rating decision.  That grant was based on her medical 
treatment records and work history.  In December 1998, the 
Veteran was granted a 30 percent rating, based on increased 
symptomatology.  In September 2001, the Veteran's service 
connected PTSD was increased to 50 percent evaluation based 
on new VA examination records.  The Veteran requested an 
increased rating for this disability, and this appeal ensued. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the rating criteria for mental disorders, A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

The maximum 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

In June 2006, the Veteran underwent a VA examination for her 
PTSD.  The Veteran reported she was unemployed since April 
2005.  She reported she is unable to sleep well, and has 
nightmares and intrusive memories.  She stated she "feel 
very on edge, and always feels that she has to be doing 
something."  The Veteran reported avoiding the news coverage 
of the war in Iraq and "also makes every effort to avoid any 
kind of discussion when people start asking her questions 
about her experiences."  The Veteran does not like to leave 
her home and does not have friends.  She finds herself very 
irritable and is afraid of telling others about her problems 
fearing she is be viewed as "crazy and... having her children 
taken away from her."  The Veteran stated she has poor 
concentration and memory and is easily startled.  See VA 
Examination, dated June 2006.

The VA examiner noted the Veteran's thought content and 
processes were within normal limits and no evidence of 
delusions or hallucinations.  No inappropriate behavior was 
noted and no suicidal or homicidal ideations.  She appeared 
able to maintain personal hygiene and perform her daily 
activities.  Id. 

The VA examiner concluded that based on the examination, the 
Veteran "continues to meet criteria for a diagnosis of 
[PTSD]."  The Veteran has recurrent intrusive memories and 
nightmares about her sexual assault and experiences in Iraq 
and will avoid situations and activities which would remind 
her of them.  She reported diminished interested, detachment 
from others, difficulty sleeping, irritability, 
hypervigilance, and poor concentration among other symptoms.  
Id.

The examiner assigned a global assessment of functioning 
(GAF) score of 52 which corresponds to moderate symptoms or 
moderate impairment in social, occupational, or school 
functioning.

The Veteran was treated at a VA outpatient clinic in July 
2006.  She was mildly despondent but had full range of 
affect.  The examiner noted she was optimistic despite her 
hardships and tolerated stress well.  She did not have 
suicidal ideation but did continue to reflect on her 
experiences in Iraq.  See VA treatment record, dated July 
2006. 

In April 2007, the Veteran was hospitalized for depression.  
The Veteran reported chronic anxiety, restlessness, 
flashbacks, and nightmares.  The Veteran's diagnosis of PTSD 
was continued.  The Veteran received treatment following her 
hospitalization.  The Veteran acknowledged she needed to 
continued her prescribed medication and not her sporadic 
usage.  See VA treatment record, dated April 2007.

The Veteran was treated again in May 2007 where she reported 
she was doing well but has her ups and downs.  In October 
2007, the Veteran stated she was feel better and her 
medication was working.  She described her mood as "good" 
and denied suicidal ideation, hallucination, and delusional 
thoughts.  See VA treatment record, dated May and October 
2007. 

In July 2005, the Veteran was treated by a private examiner, 
Dr. P. Zakaras, as part of her social security benefit 
application.  The Veteran reported having flashbacks of her 
trauma during service.  She reported she is trying to attend 
school.  She acknowledged she is easily upset and frustrated, 
and can be impatient.  Upon examination, Dr. Zakaras stated 
the Veteran is capable of performing routine, repetitive 
tasks, her concentration and attention skills were fairly 
good, and able to relate to others.  See Dr. P. Zakaras 
treatment records, dated July 2005.

Most recently, the Veteran underwent a VA examination for her 
PTSD in April 2009.  The Veteran reported being frustrated 
and easily agitated stating she "cries on the inside but not 
the outside."  She reported feeling depressed and "does not 
feel like doing anything after she gets her kids off to 
school."  The Veteran further reported completing an 
Associate's degree in Child Development since her last VA 
examination which suggested to the examiner "she had at 
least adequate functioning to have graduated."  The Veteran 
stated she had a long history of chaotic relationships and 
has six children from six different fathers.  See VA 
examination, dated April 2009.

The VA examiner found the Veteran was alert and attentive, 
oriented to person, place, time and situation.  The Veteran's 
psychomotor activity and thought content was within normal 
limits and no abnormal behavior was noted. She did not report 
intrusive memories or nightmares related to her sexual 
assault or experiences in Iraq.  The Veteran was prescribed 
medication and reported it was working but stopped taking 
them as the medication made her feel sleepy.  Id.

VA examiner opined the symptoms described by the Veteran were 
more of depression and not PTSD as she was not reporting 
symptoms of hypervigilance or intrusive experiences.  The VA 
examiner stated the Veteran's PTSD symptoms "appears to be 
in remission and the depressive symptoms appear to remain 
active."  Therefore, the VA examiner opined, "[the 
Veteran's current condition] is more likely than not a 
separate disorder."  Id. 

A GAF score of 61 was assigned, indicative of some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships. 

The record also contains numerous lay statements provided by 
the Veteran.  According to a statement received by VA in July 
2007, the Veteran reported experiencing anger and 
irritability.  She stated she has become so agitated with her 
coworkers that she had to leave her job.  See Form 9, dated 
July 2007.

Having considered all of the above evidence, the Board finds 
that the Veteran is not entitled to a disability evaluation 
in excess of 50 percent at any time since filing her claim.  
As noted, the Veteran's current 50 percent disability rating 
is representative of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  

As also noted above, the next-higher 70 percent rating 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work like setting), and an inability to establish 
and maintain effective relationships.  Id.  

According to the April 2009 VA examination, the Veteran does 
not suffer from suicidal ideation or obsessional rituals.  
The Veteran's speech was described as unremarkable.  The 
Veteran reported she was doing better and none of her 
examinations noted she was unable to be employed or engage in 
her daily activities.  Further, there is no evidence 
suggesting that the Veteran's depression has affected her 
ability to function independently.  There was also no 
evidence of impaired impulse control or neglect of personal 
appearance and hygiene.  Finally, the April 2009 VA examiner 
opined her PTSD was in remission and she exhibited symptoms 
of depression as a separate disorder.  

The Board recognizes that the Veteran was hospitalized in 
April 2007.  However, the Veteran has routinely denied 
suicidal thoughts and planned on receiving further counseling 
at the VA clinic for her mental health and prescription 
medication. Since the episode of hospitalization, the Veteran 
reported positive results from her prescribed medication.  
Therefore, the Board finds that this isolated event is not 
representative of chronic symptomatology that would warrant 
raising the Veteran's disability to the level envisioned by a 
70 percent disability rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this regard, 
the Board finds that there has been no showing by the Veteran 
that this service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Considering 
therefore the Veteran's stated symptomatology, the 
symptomatology found objectively during examination and 
treatment of the Veteran, and all symptomatology of record, 
the Board finds that the criteria for a higher evaluation for 
the Veteran's service connected PTSD have not been met.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


